Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered March 27, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of robbery in the first degree for his participation in a robbery, during which he removed several gold rings from the fingers of the victim while an accomplice held a gun to the victim’s head. Shortly after the *528beginning of the trial, the defendant absented himself and the court properly determined that he forfeited his right to be present at his trial (People v Brooks, 75 NY2d 898).
We are unpersuaded by the argument of the defendant, who absconded during the trial, that there was no showing of his identity by means of an in-court identification. An eyewitness testified at the trial that she had recognized him during the robbery as one of her classmates, and knew him by name for at least six years. Accordingly, there was no need for an in-court identification.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.